1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 27-46 is indicated because the prior art of record does not show or fairly suggest “an upper support structure extending between the end members and supported within the support structure slots defined by the frame such that the upper support structure is removable from the frame, the upper support structure and the lower support structure defining a cargo volume therebetween and configured to secure a plurality of articles within the cargo volume” incorporated with all other limitations as claimed in claim 27; the step of “reconfiguring the carrier to define a second cargo volume different than the first cargo volume” incorporated with all other limitations as claimed in claim 40; and “a lower support structure comprising a first transverse cross member, a second transverse cross member and a first plurality of support members extending between the first transverse cross member and the second transverse cross member, wherein the first transverse cross member is disposed within a first vertical slot defined by the first end member, the second transverse cross member is disposed within a second vertical slot defined by the second end member, and the lower support structure is removable from the frame; and an upper support structure comprising a third transverse cross member, a fourth transverse cross member and a second plurality of support members extending between the third transverse cross member and the fourth transverse cross member, wherein the third transverse cross member is disposed within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/10/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761